PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of: 
Hideo Komo et al.
Appl No.: 16/753,828
Filed: 6 Apr 2020
For:  SEMICONDUCTOR DEVICE INCLUDING A SPRING PLATE
::::::::


DECISION ON PETITION
37 CFR 1.181




This is a decision on a petition under 37 CFR 1.181, filed on April 12, 2022 requesting withdrawal of the finality of the office action of February 17, 2022  

The petition is DISMISSED AS MOOT.

The petitioner asserts that the Final Office Action, issued on February 17, 2022, was made final prematurely because it contains a new ground of rejection of claim 3 that was not necessitated by Applicant's amendment on November 5, 2021.   

A review of the application file record reveals that rejection of claim 3 had an error in the rejection statement, i.e., Toyota in view of Kimura. However, the rejection itself was identical to that of original rejection on September 02, 2021. 


Accordingly, the requested is now moot because a second final has been issued on August 15, 2022 to correct the rejection statement.

Telephone inquiries should be directed to Thao X. Le, Supervisory Patent Examiner, at (571) 272-1708. 


/JOSEPH THOMAS/____________________________________
Joseph Thomas
Director, Technology Center 2800


JT:txl/lf

/LEE A FINEMAN/